USCA4 Appeal: 22-4363      Doc: 16         Filed: 11/22/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4363


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JENNIFER FERRARO WOODSON,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. Irene M. Keeley, Senior District Judge. (1:13-cr-00086-IMK-MJA-3)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Brian J. Kornbrath, Federal Public Defender, OFFICE OF THE FEDERAL
        PUBLIC DEFENDER, Clarksburg, West Virginia, for Appellant. Zelda Elizabeth Wesley,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Clarksburg, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4363      Doc: 16         Filed: 11/22/2022      Pg: 2 of 3




        PER CURIAM:

               Jennifer Ferraro Woodson appeals the district court’s judgment revoking her

        supervised release and sentencing her to 12 months’ imprisonment. Counsel has filed a

        brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

        meritorious grounds for appeal but questioning whether Woodson’s sentence is plainly

        unreasonable. The Government has declined to file a brief. Although notified of her right

        to file a pro se supplemental brief, Woodson has not done so. We affirm.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

        affirm a revocation sentence if it is within the statutory maximum and is not plainly

        unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

        quotation marks omitted). “When reviewing whether a revocation sentence is plainly

        unreasonable, we must first determine whether it is unreasonable at all.” United States v.

        Thompson, 595 F.3d 544, 546 (4th Cir. 2010). “A revocation sentence is procedurally

        reasonable if the district court adequately explains the chosen sentence after considering

        the Sentencing Guidelines’ nonbinding Chapter Seven policy statements and the applicable

        18 U.S.C. § 3553(a) factors.” Slappy, 872 F.3d at 207 (footnote omitted); see 18 U.S.C.

        § 3583(e). A revocation sentence is substantively reasonable if the court states a proper

        basis for concluding that the defendant should receive the sentence imposed, up to the

        statutory maximum. United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). “A court

        need not be as detailed or specific when imposing a revocation sentence as it must be when

        imposing a post-conviction sentence, but it still must provide a statement of reasons for the

                                                     2
USCA4 Appeal: 22-4363         Doc: 16        Filed: 11/22/2022      Pg: 3 of 3




        sentence imposed.” Thompson, 595 F.3d at 547 (internal quotation marks omitted). Only

        if a sentence is either procedurally or substantively unreasonable is a determination then

        made as to whether the sentence is plainly unreasonable. United States v. Moulden, 478

        F.3d 652, 656-57 (4th Cir. 2007).

               We conclude that Woodson’s sentence is procedurally and substantively reasonable.

        The district court imposed a within-policy-statement-range sentence, considered the

        relevant statutory factors, and gave sufficiently detailed reasons for its decision.

        Specifically, the court emphasized that, despite all the resources and treatment offered to

        Woodson, she returned to using fentanyl.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. Accordingly, we affirm the district court’s

        revocation judgment. This court requires that counsel inform Woodson, in writing, of the

        right to petition the Supreme Court of the United States for further review. If Woodson

        requests that a petition be filed, but counsel believes that such a petition would be frivolous,

        then counsel may move in this court for leave to withdraw from representation. Counsel’s

        motion must state that a copy thereof was served on Woodson.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                          AFFIRMED




                                                       3